Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 1 of 35 PageID #: 144




                      Exhibit D
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 2 of 35 PageID #: 145

                                                                                                         USOO9146378B2


 (12) United States Patent                                                           (10) Patent No.:     US 9,146,378 B2
        Chen et al.                                                                  (45) Date of Patent:     Sep. 29, 2015
 (54) IMAGE CAPTURING LENS ASSEMBLY,                                           (56)                        References Cited
        IMAGE CAPTURING DEVICE AND MOBILE
        TERMINAL                                                                                   U.S. PATENT DOCUMENTS
                                                                                         8,094,231 B2          1/2012 Tsai
 (71) Applicant: LARGAN Precision Co., Ltd.,                                       2004/002 1957 A1            2/2004 Isono ............................ 359,791
                 Taichung (TW)                                                     2005/0041306 A1*            2, 2005 Matsuo ...                    ... 359/689
                                                                                   2006/0092529 A1*            5/2006 Zeng et al. .........        ... 359,784
                                                                                   2007/0279767 A1* 12/2007 Murakami et al. ............ 359,791
 (72) Inventors: Kuan-Ming Chen, Taichung (TW);                                    2013/0170050 A1   7/2013 Lu et al.
                 Hsin-Hsuan Huang, Taichung (TW)                                   2013/02O1380 A1   8, 2013 Choi
                                                                                                                 (Continued)
 (73) Assignee: LARGAN PRECISION CO.,LTD.,
                Taichung (TW)                                                                    FOREIGN PATENT DOCUMENTS

 (*) Notice:          Subject to any disclaimer, the term of this             JP                  200298889                4/2002
                                                                              JP                 2003322792 A             11, 2003
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 1 day.                                                                    (Continued)
                                                                                                    OTHER PUBLICATIONS
 (21) Appl. No.: 14/094,478                                                   Intellectual Property Office, Ministry of Economic Affairs, R.O.C.,
                                                                              “Office Action'. Sep. 4, 2014, Taiwan.
 (22) Filed:          Dec. 2, 2013
                                                                              Primary Examiner — Darryl J Collins
 (65)                     Prior Publication Data                              (74) Attorney, Agent, or Firm — Locke Lord LLP, Tim
                                                                              Tingkang Xia, Esq.
        US 2015/O108597 A1               Apr. 23, 2015                        (57)                              ABSTRACT
 (30)              Foreign Application Priority Data                          An image capturing lens assembly includes, in order from an
                                                                              object side to an image side, a first lens element, a second lens
                                                                              element and a third lens element. The first lens element with
   Oct. 18, 2013        (TW) ............................. 102137700 A        positive refractive power has a convex object-side Surface and
                                                                              a convex image-side Surface, wherein the Surfaces of the first
 (51) Int. Cl.                                                                lens element are aspheric. The second lens element with
        GO2B 9/12                    (2006.01)                                positive refractive power has a concave object-side Surface
        GO2B I3/00                   (2006.01)                                and a convex image-side Surface, wherein the Surfaces of the
        HOIL 27/46                   (2006.01)                                second lens element are aspheric. The third lens element with
 (52)   U.S. C.                                                               negative refractive power has a concave image-side Surface in
        CPC .............. G02B 13/0035 (2013.01); G02B 9/12                  a paraxial region thereof, wherein the image-side Surface of
                           (2013.01); HOIL 27/14625 (2013.01)                 the third lens element has at least one convex shape in an
 (58)   Field of Classification Search                                        off-axis region thereof, and the surfaces of the third lens
        CPC .............................. G02B 9/12: G02B 13/0035            element are aspheric. The image capturing lens assembly has
        USPC .................................................. 359/784,791   a total of three lens elements with refractive power.
        See application file for complete search history.                                     23 Claims, 18 Drawing Sheets
                                                                                                         160
                                                                                           140     150
                                                                              30




                                                         10 100




                                                                                   132
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 3 of 35 PageID #: 146


                                              US 9,146.378 B2
                                                   Page 2

 (56)                  References Cited                 JP          2004302060 A        10, 2004
                                                        JP          2005242286     A    9, 2005
                  U.S. PATENT DOCUMENTS                 JP          2005.250512    A    9, 2005
                                                        JP          2005.250513.   A    9, 2005
  2014f0071522    A1   3/2014    HSu et al.             JP          2005.258467    A    9, 2005
  2014/024751.0   A1   9, 2014   Kwon                   JP          2007 127953.   A    5/2007
  2015,0002727    A1   1/2015    Chen                   JP          2007 127960    A    5/2007
  2015.0029600    A1   1/2015    Kim et al.             JP          2012108230     A    6, 2012
                                                        TW           2011 15180    A    5, 2011
            FOREIGN PATENT DOCUMENTS                    WO          2012114970     A1   8, 2012
                                                        WO          2013048089     A1   4/2013
JP           2004163849 A          6, 2004
JP           2004163850 A          6, 2004              * cited by examiner
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 4 of 35 PageID #: 147


 U.S. Patent         Sep. 29, 2015   Sheet 1 of 18        US 9,146,378 B2




      A.
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 5 of 35 PageID #: 148
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 6 of 35 PageID #: 149


 U.S. Patent         Sep. 29, 2015   Sheet 3 of 18        US 9,146,378 B2




               O                                                    g
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 7 of 35 PageID #: 150
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 8 of 35 PageID #: 151


 U.S. Patent         Sep. 29, 2015   Sheet 5 of 18        US 9,146,378 B2




       R



                -
                    -N -                                            g
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 9 of 35 PageID #: 152


 U.S. Patent                                               Sep. 29, 2015   Sheet 6 of 18   US 9,146,378 B2




              OILSVW
                       CNIOTL@HRVSGJAM   TOVNIRJW`GHL{AS                                     S%Nn(OIHLG?VT)   9’OIH
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 10 of 35 PageID #: 153


 U.S. Patent         Sep. 29, 2015   Sheet 7 of 18         US 9,146,378 B2
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 11 of 35 PageID #: 154


 U.S. Patent                                     Sep. 29, 2015   Sheet 8 of 18   US 9,146,378 B2




                                                  6['—|\ 0 :1
                TOCNITL@HRVSGJA OVNIRJW`GHL{AS                                     S%Nn(OIHLG?VT)
                                                                                                    8°OIH
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 12 of 35 PageID #: 155


 U.S. Patent         Sep. 29, 2015   Sheet 9 of 18         US 9,146,378 B2




    i   N7




             N
                rN
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 13 of 35 PageID #: 156
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 14 of 35 PageID #: 157


 U.S. Patent         Sep. 29, 2015   Sheet 11 of 18        US 9,146,378 B2




    s A
     2 N.Y.)




               O
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 15 of 35 PageID #: 158


 U.S. Patent                                            Sep. 29, 2015          Sheet 12 of 18   US 9,146,378 B2




                                                         [—0|-'oi. +S/L'’(0)
              OILSVW
                       TOCNITL@HRVSGJA OVNIRJW`GHL{AS                  -C - - - - G
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 16 of 35 PageID #: 159


 U.S. Patent         Sep. 29, 2015   Sheet 13 of 18        US 9,146,378 B2




     s   AN
         V
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 17 of 35 PageID #: 160
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 18 of 35 PageID #: 161


 U.S. Patent         Sep. 29, 2015   Sheet 15 of 18        US 9,146,378 B2




     s    N)
          N
         5 N.N


                      SN(S
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 19 of 35 PageID #: 162
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 20 of 35 PageID #: 163


 U.S. Patent         Sep. 29, 2015   Sheet 17 of 18        US 9,146,378 B2



                /                                     s




        S                                                       g
                N




            S
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 21 of 35 PageID #: 164


 U.S. Patent         Sep. 29, 2015   Sheet 18 of 18        US 9,146,378 B2
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 22 of 35 PageID #: 165


                                                       US 9,146,378 B2
                                1.                                                                       2
        IMAGE CAPTURING LENS ASSEMBLY,                                    the third lens element is TD, a central thickness of the first
     IMAGE CAPTURING DEVICE AND MOBILE                                    lens element is CT1, a central thickness of the second lens
                 TERMINAL                                                 element is CT2, and an entrance pupil diameter of the image
                                                                          capturing lens assembly is EPD, the following conditions are
                 RELATED APPLICATIONS                                     satisfied:

   This application claims priority to Taiwan Application
 Serial Number 102137700, filed Oct. 18, 2013, which is
 incorporated by reference herein in its entirety.
                                                                     10
                         BACKGROUND

    1. Technical Field                                                      According to another aspect of the present disclosure, an
    The present disclosure relates to an image capturing lens             image capturing lens assembly includes, in order from an
 assembly, image capturing device and mobile. More particu           15
                                                                          object side to an image side, a first lens element, a second lens
 larly, the present disclosure relates to a compact image cap             element and a third lens element. The first lens element with
 turing lens assembly and image capturing device applicable               positive refractive power has a convex object-side Surface and
 to mobile terminals.                                                     a convex image-side Surface, wherein the object-side Surface
    2. Description of Related Art                                         and the image-side Surface of the first lens element are
    In recent years, with the popularity of mobile products               aspheric. The second lens element with positive refractive
 having camera functionalities, the demand of miniaturized                power has a concave object-side surface and a convex image
 optical systems has been increasing. The sensor of a conven              side Surface, wherein the object-side Surface and the image
 tional optical system is typically a CCD (Charge-Coupled                 side surface of the second lens element are aspheric. The third
 Device) or a CMOS (Complementary Metal-Oxide-Semi                        lens element with negative refractive power has a convex
 conductor) sensor. As the advanced semiconductor manufac            25
                                                                          object-side Surface and a concave image-side Surface in a
 turing technologies have allowed the pixel size of sensors to            paraxial region thereof, wherein the image-side Surface of the
 be reduced and compact optical systems have gradually                    third lens element has at least one convex shape in an off-axis
 evolved toward the field of higher megapixels, there is an               region thereof, and the object-side Surface and the image-side
 increasing demand for compact optical systems featuring                  surface of the third lens element are aspheric. The image
 better image quality.                                               30
                                                                          capturing lens assembly has a total of three lens elements with
    A conventional optical system with three-element lens                 refractive power and further includes a stop disposed between
 structure usually has, in order form an object side to an image          the first lens element and the second lens element. When a
 side, a positive refractive power, a negative refractive power           focal length of the second lens element is f2, a focal length of
 and a positive refractive power. This type of optical system is          the third lens element is f3, an axial distance between the stop
 also usually with a front aperture stop. However, the image         35
                                                                          and the image-side surface of the third lens element is SD, an
 scene tends to be confined by this conventional design of                axial distance between the object-side surface of the first lens
 refractive powers and aperture stop. It is also not favorable for        element and the image-side surface of the third lens element
 making a good balance between enlarging the field of view                is TD, a curvature radius of the object-side surface of the first
 and reducing the total track length.                                     lens element is R1, and a curvature radius of the image-side
                                                                     40
                          SUMMARY                                         surface of the first lens element is R2, the following condi
                                                                          tions are satisfied:
    According to one aspect of the present disclosure, an image
 capturing lens assembly includes, in order from an object side
 to an image side, a first lens element, a second lens element       45
 and a third lens element. The first lens element with positive
 refractive power has a convex object-side Surface and a con
 Vex image-side Surface, wherein the object-side Surface and                According to still another aspect of the present disclosure,
 the image-side Surface of the first lens element are aspheric.           an image capturing lens assembly includes, in order from an
 The second lens element with positive refractive power has a        50   object side to an image side, a first lens element, a second lens
 concave object-side Surface and a convex image-side Surface,             element and a third lens element. The first lens element with
 wherein the object-side Surface and the image-side surface of            positive refractive power has a convex object-side Surface and
 the second lens element are aspheric. The third lens element             a convex image-side Surface, wherein the object-side Surface
 with negative refractive power has a concave image-side Sur              and the image-side Surface of the first lens element are
 face in a paraxial region thereof, wherein the image-side           55   aspheric. The second lens element with positive refractive
 Surface of the third lens element has at least one convex shape          power has a concave object-side surface and a convex image
 in an off-axis region thereof, and an object-side surface and            side Surface, wherein the object-side Surface and the image
 the image-side Surface of the third lens element are aspheric.           side surface of the second lens element are aspheric. The third
 The image capturing lens assembly has a total of three lens              lens element with negative refractive power has a convex
 elements with refractive power and further includes a stop          60   object-side Surface and a concave image-side Surface in a
 disposed between the first lens element and the second lens              paraxial region thereof, wherein the image-side Surface of the
 element. When a focal length of the image capturing lens                 third lens element has at least one convex shape in an off-axis
 assembly is f, a focal length of the second lens element is f2.,         region thereof, and the object-side Surface and the image-side
 a focal length of the third lens element is f3, an axial distance        surface of the third lens element are aspheric. The image
 between the stop and the image-side surface of the third lens       65   capturing lens assembly has a total of three lens elements with
 element is SD, an axial distance between the object-side                 refractive power and further includes a stop disposed between
 Surface of the first lens element and the image-side Surface of          the first lens element and the second lens element. When a
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 23 of 35 PageID #: 166


                                                       US 9,146,378 B2
                                 3                                                              4
 focal length of the second lens element is f2, a focal length of with negative refractive power  has a convex object-side Sur
 the third lens element is f3, an axial distance between the stop face and a concave image-side Surface in a paraxial region
 and the image-side surface of the third lens element is SD, an thereof, wherein the image-side surface of the third lens ele
 axial distance between the object-side surface of the first lens ment has at least one convex shape in an off-axis region
 element and the image-side surface of the third lens element 5 thereof, and the object-side Surface and the image-side Sur
 is TD, and an axial distance between the object-side surface of face of the third lens element are aspheric. The image captur
 the first lens element and an image plane is TL, the following ing lens assembly has a total of three lens elements with
 conditions are satisfied:                                        refractive power and further includes a stop disposed between
                                                                         the first lens element and the second lens element. When a
                                                                         focal length of the second lens element is f2, a focal length of
       0.583SD/TD<0.82; and                                              the third lens element is f3, an axial distance between the stop
                                                                         and the image-side surface of the third lens element is SD, an
       1.0 mm3TL<2.3 mm.                                                 axial distance between the object-side surface of the first lens
    According to yet another aspect of the present disclosure,           element and the image-side surface of the third lens element
 an image capturing device includes an image capturing lens         15   is TD, and an axial distance between the object-side surface of
 assembly according to the still another aspect and an image             the first lens element and an image plane is TL, the following
                                                                         conditions are satisfied:
 sensor, wherein the image sensor is located on an image plane
 of the image capturing lens assembly. The image capturing
 lens assembly includes, in order from an object side to an
 image side, a first lens element, a second lens element and a
 third lens element. The first lens element with positive refrac
 tive power has a convex object-side Surface and a convex
 image-side Surface, wherein the object-side Surface and the                   1.0 mm3TL<2.3 mm.
 image-side Surface of the first lens element are aspheric. The     25
 second lens element with positive refractive power has a                      BRIEF DESCRIPTION OF THE DRAWINGS
 concave object-side Surface and a convex image-side Surface,
 wherein the object-side Surface and the image-side surface of             The disclosure can be more fully understood by reading the
 the second lens element are aspheric. The third lens element            following detailed description of the embodiments, with ref
 with negative refractive power has a convex object-side Sur        30   erence made to the accompanying drawings as follows:
 face and a concave image-side Surface in a paraxial region                FIG. 1 is a schematic view of an image capturing device
 thereof, wherein the image-side surface of the third lens ele           according to the 1st embodiment of the present disclosure;
 ment has at least one convex shape in an off-axis region                  FIG. 2 shows spherical aberration curves, astigmatic field
 thereof, and the object-side Surface and the image-side Sur             curves and a distortion curve of the image capturing device
 face of the third lens element are aspheric. The image captur      35   according to the 1st embodiment;
 ing lens assembly has a total of three lens elements with                 FIG. 3 is a schematic view of an image capturing device
 refractive power and further includes a stop disposed between           according to the 2nd embodiment of the present disclosure;
 the first lens element and the second lens element. When a
 focal length of the second lens element is f2, a focal length of          FIG. 4 shows spherical aberration curves, astigmatic field
 the third lens element is f3, an axial distance between the stop        curves and a distortion curve of the image capturing device
 and the image-side surface of the third lens element is SD, an     40   according to the 2nd embodiment;
 axial distance between the object-side surface of the first lens          FIG. 5 is a schematic view of an image capturing device
 element and the image-side surface of the third lens element            according to the 3rd embodiment of the present disclosure;
 is TD, and an axial distance between the object-side surface of           FIG. 6 shows spherical aberration curves, astigmatic field
 the first lens element and an image plane is TL, the following          curves and a distortion curve of the image capturing device
 conditions are satisfied:                                          45   according to the 3rd embodiment;
                                                                           FIG. 7 is a schematic view of an image capturing device
                                                                         according to the 4th embodiment of the present disclosure;
                                                                           FIG. 8 shows spherical aberration curves, astigmatic field
       0.583SD/TD<0.82; and                                              curves and a distortion curve of the image capturing device
       1.0 mm3TL<2.3 mm.
                                                                    50   according to the 4th embodiment;
                                                                           FIG. 9 is a schematic view of an image capturing device
    According to still yet another aspect of the present disclo          according to the 5th embodiment of the present disclosure;
 Sure, a mobile terminal includes an image capturing device.               FIG. 10 shows spherical aberration curves, astigmatic field
 The image capturing device includes an image capturing lens             curves and a distortion curve of the image capturing device
 assembly according to the still another aspect and an image        55   according to the 5th embodiment;
 sensor, wherein the image sensor is located on an image plane             FIG. 11 is a schematic view of an image capturing device
 of the image capturing lens assembly. The image capturing               according to the 6th embodiment of the present disclosure;
 lens assembly includes, in order from an object side to an                FIG. 12 shows spherical aberration curves, astigmatic field
 image side, a first lens element, a second lens element and a           curves and a distortion curve of the image capturing device
 third lens element. The first lens element with positive refrac    60   according to the 6th embodiment;
 tive power has a convex object-side Surface and a convex                  FIG. 13 is a schematic view of an image capturing device
 image-side Surface, wherein the object-side Surface and the             according to the 7th embodiment of the present disclosure;
 image-side Surface of the first lens element are aspheric. The            FIG. 14 shows spherical aberration curves, astigmatic field
 second lens element with positive refractive power has a                curves and a distortion curve of the image capturing device
 concave object-side Surface and a convex image-side Surface,       65   according to the 7th embodiment;
 wherein the object-side Surface and the image-side surface of             FIG. 15 is a schematic view of an image capturing device
 the second lens element are aspheric. The third lens element            according to the 8th embodiment of the present disclosure;
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 24 of 35 PageID #: 167


                                                         US 9,146,378 B2
                               5                                                                           6
   FIG.16 shows spherical aberration curves, astigmatic field               condition is satisfied: -3.0<R2/R1<-0.2. Therefore, it is
 curves and a distortion curve of the image capturing device                favorable for correcting spherical aberration. Preferably, the
 according to the 8th embodiment;                                           following condition is satisfied: -2.0<R2/R1<-0.2.
   FIG. 17 shows a Smart phone with an image capturing                        When an axial distance between the object-side surface of
 device of the present disclosure installed therein;                   5    the first lens element and an image plane is TL, the following
   FIG. 18 shows a tablet personal computer with an image                   condition is satisfied: 1.0 mm<TL<2.3 mm. Therefore, it is
 capturing device of the present disclosure installed therein;              favorable for keeping the image capturing lens assembly
 and                                                                        compact so as to be applied to mobile terminals. Preferably,
   FIG. 19 shows a wearable device with an image capturing                  the following condition is satisfied: 1.0 mm-TL<2.0 mm.
 device of the present disclosure installed therein.                   10
                                                                              When a maximal field of view of the image capturing lens
                  DETAILED DESCRIPTION                                      assembly is FOV, the following condition is satisfied: 76
                                                                            degrees<FOV<120 degrees. Therefore, it is favorable for
    An image capturing lens assembly includes, in order from                enlarging the field of view So as to obtain more of the image
                                                                            SCCC.
 an object side to an image side, a first lens element, a second       15
 lens element and a third lens element. The image capturing                     When a curvature radius of the object-side surface of the
 lens assembly has a total of three lens elements with refractive           third lens element is R5, and a curvature radius of the image
 power.                                                                     side surface of the third lens element is R6, the following
     The first lens element has positive refractive power, so that          conditionissatisfied: (R5-R6)/(R5+R6)|<0.35. Therefore, it
 it is favorable for effectively reducing the total track length of         is favorable for correcting aberrations. Preferably, the follow
 the image capturing lens assembly. The first lens element has              ing condition is satisfied: (R5-R6)/(R5+R6)|<0.25.
 a convex object-side Surface and a convex image-side Surface,                  When the focal length of the image capturing lens assem
 so that it is favorable for further reducing the total track length        bly is f, and the focal length of the second lens element is f2.
 So as to keep a compact size.                                              the following condition is satisfied: 0.4<f7f2<1.0. Therefore,
     The second lens element has positive refractive power, so         25   it is favorable for reducing photosensitivity.
 that it is favorable for reducing the photosensitivity of the                  When a curvature radius of the object-side surface of the
 image capturing lens assembly. The second lens element has                 second lens element is R3, and a curvature radius of the
 a concave object-side surface and a convex image-side Sur                  image-side Surface of the second lens element is R4, the
 face, so that it is favorable for correcting astigmatism.                  following condition is satisfied: (R3-R4)/(R3+R4)|<0.15.
     The third lens element has negative refractive power, so          30   Therefore, it is favorable for correcting the astigmatism.
 that it is favorable for correcting the aberrations. The third                When the axial distance between the object-side surface of
 lens element can have a convex object-side surface and has a               the first lens element and the image plane is TL, and a maxi
 concave image-side Surface in a paraxial region thereof,                   mum image height of the image capturing lens assembly (half
 wherein the image-side surface of the third lens element has               of a diagonal length of an effective photosensitive area of an
 at least one convex shape in an off-axis region thereof. There        35   image sensor) is ImgH, the following condition is satisfied:
 fore, it is favorable for correcting theastigmatism and further            TL/ImgH-1.90. Therefore, it is favorable for keeping the
 correcting the aberrations of the off-axis.                                image capturing lens assembly compact so as to be applied to
     When a focal length of the second lens element is f2, and a            compact mobile terminals.
 focal length of the third lens element is f3, the following                   When the axial distance between the object-side surface of
 condition is satisfied: -3.0<f2/f3<0. Therefore, it is favorable      40   the first lens element and the image plane is TL, and half of the
 for further reducing the total track length of the image cap               maximal field of view of the image capturing lens assembly is
 turing lens assembly effectively. Preferably, the following                HFOV, the following condition is satisfied: 1.0 mm-TL/tan
 condition is satisfied: -1.5<f2/f3<0. More preferably, the fol             (HFOV)<3.0 mm. Therefore, it is favorable for keeping the
 lowing condition is satisfied: -0.90<f2/f3<0.                              image capturing lens assembly compact and obtaining a
    When an axial distance between a stop and the image-side           45   proper field of view.
 surface of the third lens element is SD, and an axial distance                According to the image capturing lens assembly of the
 between the object-side surface of the first lens element and              present disclosure, the lens elements thereof can be made of
 the image-side surface of the third lens element is TD, the                glass or plastic material. When the lens elements are made of
 following condition is satisfied: 0.58<SD/TD-0.82. There                   glass material, the distribution of the refractive power of the
 fore, the stop is close to the image plane which is favorable for     50   image capturing lens assembly may be more flexible to
 increasing the field of view so as to obtain more of the image             design. When the lens elements are made of plastic material,
 scene under a limited distance.                                            the manufacturing cost can be effectively reduced. Further
   When a central thickness of the first lens element is CT1,               more, Surfaces of each lens element can be arranged to be
 and a central thickness of the second lens element is CT2, the             aspheric, since the aspheric Surface of the lens element is easy
 following condition is satisfied: 0.20<CT2/CT1<0.85. There            55   to form a shape other than spherical Surface So as to have more
 fore, it is favorable for assembling the lens elements and                 controllable variables for eliminating the aberration thereof,
 increasing the manufacturing yield rate. Preferably, the fol               and to further decrease the required number of the lens ele
 lowing condition is satisfied: 0.30<CT2/CT1<0.75.                          ments. Therefore, the total track length of the image capturing
    When a focal length of the image capturing lens assembly                lens assembly can also be reduced.
 is f, and an entrance pupil diameter of the image capturing           60      According to the image capturing lens assembly of the
 lens assembly is EPD, the following condition is satisfied:                present disclosure, each of an object-side Surface and an
 1.20<f/EPD-2.80. Therefore, it is favorable for increasing                 image-side Surface has a paraxial region and an off-axis
 exposure so as to improve image resolving power. Preferably,               region. The paraxial region refers to the region of the Surface
 the following condition is satisfied: 1.60<f/EPD-2.45.                     where light rays travel close to the optical axis, and the off
    When a curvature radius of the object-side surface of the          65   axis region refers to the region of the Surface where light rays
 first lens element is R1, and a curvature radius of the image              travel away from the optical axis. Particularly, when the lens
 side surface of the first lens element is R2, the following                element has a convex surface, it indicates that the Surface is
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 25 of 35 PageID #: 168


                                                        US 9,146,378 B2
                                 7                                                                       8
 convex in the paraxial region thereof, when the lens element               The first lens element 110 with positive refractive power
 has a concave surface, it indicates that the Surface is concave          has a convex object-side Surface 111 and a convex image-side
 in the paraxial region thereof.                                          surface 112, which are both aspheric, and the first lens ele
    According to the image capturing lens assembly of the                 ment 110 is made of plastic material.
 present disclosure, the image capturing lens assembly can           5      The second lens element 120 with positive refractive power
 include at least one stop. Such as an aperture stop, a glare stop        has a concave object-side Surface 121 and a convex image
 or a field stop. Said glare stop or said field stop is for elimi         side surface 122, which are both aspheric, and the second lens
 nating the stray light and thereby improving the image reso              element 120 is made of plastic material.
 lution thereof.                                                            The third lens element 130 with negative refractive power
    According to the image capturing lens assembly of the            10   has a convex object-side Surface 131 in a paraxial region
 present disclosure, an aperture stop can be configured as a              thereof and a concave image-side surface 132 in a paraxial
 middle stop. A middle stop disposed between the first lens               region thereof, which are both aspheric, and the third lens
 element and the second lens element is favorable for enlarg              element 130 is made of plastic material. Moreover, the object
 ing the field of view of the image capturing lens assembly and           side surface 131 of the third lens element 130 has at least one
 thereby provides a wider field of view for the same.                     concave shape in an off-axis region thereof, and the image
    The present image capturing lens assembly can be option          15   side surface 132 of the third lens element 130 has at least one
 ally applied to moving focus or Zoom optical systems.                    convex shape in an off-axis region thereof.
 According to the image capturing lens assembly of the                       The IR-cut filter 140 is made of glass and located between
 present disclosure, the image capturing lens assembly is fea             the third lens element 130 and the image plane 150, and will
 tured with good correction ability and high image quality, and           not affect the focal length of the image capturing lens assem
 can be applied to 3D (three-dimensional) image capturing                 bly. The image sensor 160 is disposed on the image plane 150
 applications, in products such as digital cameras, mobile                of the image capturing lens assembly.
 devices, digital tablets, wearable devices and other mobile                 The equation of the aspheric surface profiles of the afore
 terminals.                                                               mentioned lens elements of the 1st embodiment is expressed
    According to the present disclosure, an image capturing               as follows:
 device is provided. The image capturing device includes the         25
 image capturing lens assembly according to the aforemen
 tioned image capturing lens assembly of the present disclo
 Sure, and an image sensor, wherein the image sensor is dis
 posed on an image plane of the aforementioned image
 capturing lens assembly. It is favorable for reducing the total     30
 track length so as to keep a compact size. Furthermore, the              where,
 stop can be close to the image plane which is favorable for                 X is the relative distance between a point on the aspheric
 increasing the field of view so as to obtain more of the image           Surface spaced at a distance Y from the optical axis and the
 scene under a limited distance. Preferably, the image captur             tangential plane at the aspheric Surface vertex on the optical
 ing device can further include a barrel member and/or a                  aX1S,
 holding member.                                                     35     Y is the vertical distance from the point on the aspheric
    According to the present disclosure, a mobile terminal is             Surface to the optical axis;
 provided, wherein the mobile terminal includes an image                    R is the curvature radius;
 capturing device. In FIGS. 17-19, the image capturing device               k is the conic coefficient; and
 10 can be applied to a smartphone (as shown in FIG. 17), a                 Ai is the i-th aspheric coefficient.
 tablet personal computer (as shown in FIG. 18) or a wearable        40     In the image capturing lens assembly according to the 1st
 device (as shown in FIG. 19). It is favorable for reducing the           embodiment, when a focal length of the image capturing lens
 total track length so as to keep a compact size. Furthermore,            assembly is fan f-number of the image capturing lens assem
 the stop can be close to the image plane which is favorable for          bly is Fno, and half of a maximal field of view of the image
 increasing the field of view so as to obtain more of the image           capturing lens assembly is HFOV, these parameters have the
 scene under a limited distance. Preferably, the mobile termi        45   following values: f1.21 mm; Fno=2.40; and HFOV-42.8
 nal can further include but not limited to display, control unit,        degrees.
 random access memory unit (RAM) and/or read only                           In the image capturing lens assembly according to the 1st
 memory unit (ROM).                                                       embodiment, when a central thickness of the first lens ele
    According to the above description of the present disclo              ment 110 is CT1, and a central thickness of the second lens
 sure, the following 1st-8th specific embodiments are pro            50
                                                                          element 120 is CT2, the following condition is satisfied:
 vided for further explanation.                                           CT2/CT1=0.61.
                                                                            In the image capturing lens assembly according to the 1st
                        1st Embodiment                                    embodiment, when a curvature radius of the object-side sur
                                                                          face 111 of the first lens element 110 is R1, a curvature radius
    FIG. 1 is a schematic view of an image capturing device               of the image-side surface 112 of the first lens element 110 is
 according to the 1st embodiment of the present disclosure.          55   R2, the following condition is satisfied: R2/R1 =-1.48.
 FIG. 2 shows, in order from left to right, spherical aberration             In the image capturing lens assembly according to the 1st
 curves, astigmatic field curves and a distortion curve of the            embodiment, when a curvature radius of the object-side sur
 image capturing device according to the 1st embodiment.                  face 121 of the second lens element 120 is R3, and a curvature
    In FIG. 1, the image capturing device includes the image              radius of the image-side surface 122 of the second lens ele
 capturing lens assembly (not otherwise herein labeled) of the       60   ment 120 is R4, the following condition is satisfied:
 present disclosure and an image sensor 160. The image cap
 turing lens assembly includes, in order from an object side to             In the image capturing lens assembly according to the 1st
 an image side, a first lens element 110, an aperture stop 100,           embodiment, when a curvature radius of the object-side sur
 a second lens element 120, a third lens element 130, an IR-cut           face 131 of the third lens element 130 is R5, and a curvature
 filter 140 and an image plane 150, wherein the image captur         65   radius of the image-side surface 132 of the third lens element
 ing lens assembly has a total of three lens elements (110-130)           130 is R6, the following condition is satisfied: (R5-R6)/
 with refractive power.                                                   (R5+R6)|=0.31.
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 26 of 35 PageID #: 169


                                                                        US 9,146,378 B2
                               9                                                                                              10
    In the image capturing lens assembly according to the 1st                                                             TABLE 2
 embodiment, when the focal length of the image capturing
 lens assembly is f, and a focal length of the second lens                                                            Aspheric Coefficients
 element 120 is f2, the following condition is satisfied:                                 Surface #             1               2                  4
 f/f2=0.95.
    In the image capturing lens assembly according to the 1st                           k=
                                                                                        A4 =
                                                                                                            4.836OE-00
                                                                                                           -1.1OO2E--OO
                                                                                                                           18616E--O1
                                                                                                                          -5.5725E-01
                                                                                                                                              -3.2SSSE--OO
                                                                                                                                              -6.6979E-00
 embodiment, when the focal length of the second lens ele                               A6 =                1.045SE-O1    -8.8597E--OO        -1.155OE--O1
 ment 120 is f2, and a focallength of the third lens element 130                        A8 =               -16045E--O1     1.215OE--O2        -6.9606E--O2
 is f3, the following condition is satisfied: f2/f3=-0.74.                              A1O =                                                  2.OO16E--04
    In the image capturing lens assembly according to the 1st                        10 A12 =                                                 -9.456OE-04
 embodiment, when the focal length of the image capturing                                 Surface #             5               6                  7
 lens assembly is f, and an entrance pupil diameter of the
 image capturing lens assembly is EPD, the following condi                                   :             -3.3149E--OO   -9.9668E-O1         -7.52S2E--OO
 tion is satisfied: f/EPD=2.40.                                                         A4 =               -1.OO13E--O1   -5.0461E--OO        -1815OE--OO
    In the image capturing lens assembly according to the 1st                        15 A6 =                94283E--O1     2.1423E--O1         4.3915E--OO
                                                                                        A8 =               -1.2697E--O3   -5.4967E.--O1       -5.9887E--OO
 embodiment, when an axial distance between the aperture                                A1O =               9.6278E-03      8.3535E-01         2.3408E--OO
 stop 100 and the image-side surface 132 of the third lens                              A12 =
                                                                                        A14 =
                                                                                                           -2.2990E--04   - 7.9954E--O1
                                                                                                                           3.6659E--O1
                                                                                                                                               19759E-00
                                                                                                                                              -2.529OE--OO
 element 130 is SD, and an axial distance between the object
 side surface 111 of the first lens element 110 and the image
 side surface 132 of the third lens element 130 is TD, the                                       In Table 1, the curvature radius, the thickness and the focal
 following condition is satisfied: SD/TD=0.68.                                            length are shown in millimeters (mm). Surface numbers 0-10
    In the image capturing lens assembly according to the 1st                             represent the Surfaces sequentially arranged from the object
 embodiment, when an axial distance between the object-side                               side to the image-side along the optical axis. In Table 2, k
 surface 111 of the first lens element 110 and the image plane                       25   represents the conic coefficient of the equation of the aspheric
 150 is TL, the following condition is satisfied: TL=1.82 mm.                             surface profiles. A4-A14 represent the aspheric coefficients
    In the image capturing lens assembly according to the 1st                             ranging from the 4th order to the 14th order. This information
 embodiment, when the maximal field of view of the image                                  related to Table 1 and Table 2 applies also to the Tables for the
 capturing lens assembly is FOV, the following condition is                               remaining embodiments, and so an explanation in this regard
 satisfied: FOV=85.6 degrees.                                                        30   will not be provided again.
    In the image capturing lens assembly according to the 1st
 embodiment, when the axial distance between the object-side                                                          2nd Embodiment
 surface 111 of the first lens element 110 and the image plane
 150 is TL, and half of the maximal field of view of the image                               FIG. 3 is a schematic view of an image capturing device
 capturing lens assembly is HFOV, the following condition is                         35   according to the 2nd embodiment of the present disclosure.
 satisfied: TL/tan(HFOV)=1.97 mm.                                                         FIG. 4 shows, in order from left to right, spherical aberration
    In the image capturing lens assembly according to the 1st                             curves, astigmatic field curves and a distortion curve of the
 embodiment, when the axial distance between the object-side                              image capturing device according to the 2nd embodiment.
 surface 111 of the first lens element 110 and the image plane                               In FIG. 3, the image capturing device includes the image
 150 is TL, and a maximum image height of the image cap                              40   capturing lens assembly (not otherwise herein labeled) of the
 turing lens assembly (half of a diagonal length of an effective                          present disclosure and an image sensor 260. The image cap
 photosensitive area of the image sensor 160) is ImgH, the                                turing lens assembly includes, in order from an object side to
                                                                                          an image side, a first lens element 210, an aperture stop 200,
 following condition is satisfied: TL/ImgH=1.66.                                          a second lens element 220, a third lens element 230, an IR-cut
    The detailed optical data of the 1st embodiment are shown                        45   filter 240 and an image plane 250, wherein the image captur
 in Table 1 and the aspheric surface data are shown in Table 2                            ing lens assembly has a total of three lens elements (210-230)
 below.                                                                                   with refractive power.
                                                 TABLE 1.
                                                1st Embodiment
                               f = 1.21 mm. Fino = 2.40. HFOV = 42.8 deg.
                                                                                                   Focal
  Surface #                      Curvature Radius Thickness Material Index           Abbe # Length
         O     Object                   Plano           Infinity
         1     Lens 1              1.261        ASP      0.366     Plastic   1.535    56.3          1.47
         2                        -1867         ASP     -0.014
         3     Ape. Stop                Plano            O.288
         4     Lens 2             -O.359        ASP      0.224     Plastic   1.544    55.9          1.28
         5                        -O.289        ASP      O.O32
         6     Lens 3              O.790        ASP      0.200     Plastic   1632     23.4         -1.74
         7                         0.414        ASP      O.200
         8     IR-cut filter          Plano              0.210     Glass     1517     64.2
         9                            Plano              O.316
         10    Image                    Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 27 of 35 PageID #: 170


                                                                          US 9,146,378 B2
                               11                                                                                         12
   The first lens element 210 with positive refractive power                                following table are the same as those stated in the 1st embodi
 has a convex object-side surface 211 and a convex image-side                               ment with corresponding values for the 2nd embodiment.
 surface 212, which are both aspheric, and the first lens ele                               Moreover, these parameters can be calculated from Table 3
 ment 210 is made of plastic material.                                                      and Table 4 as the following values and satisfy the following
   The second lens element 220 with positive refractive power                          5    conditions:
 has a concave object-side Surface 221 and a convex image
 side surface 222, which are both aspheric, and the second lens
 element 220 is made of plastic material.                                                                           2nd Embodiment
   The third lens element 230 with negative refractive power                                fmm                       1.10   fff3                  -0.26
 has a convex object-side Surface 231 in a paraxial region                             10 Fno                         2.40   fBPD                   2.40
 thereof and a concave image-side surface 232 in a paraxial                                 HFOV deg.)               42.6    SDTD                   0.75
 region thereof, which are both aspheric, and the third lens                                CT2/CT1                   0.71   TL mm                  1.75
                                                                                            R2AR1                    –0.33   FOV deg.)             85.2
 element 230 is made of plastic material. Moreover, the object                              |(R3 - R4)/(R3 + R4).     0.02   TL?tan(HFOV) mm)       1.90
 side surface 231 of the third lens element 230 has at least one                            |(R5 - R6)/(R5 + R6)|     0.13   TL/ImgH                1.75
 concave shape in an off-axis region thereof, and the image                            15 fif                         O.43
 side surface 232 of the third lens element 230 has at least one
 convex shape in an off-axis region thereof.
    The IR-cut filter 240 is made of glass and located between                                                      3rd Embodiment
 the third lens element 230 and the image plane 250, and will
 not affect the focal length of the image capturing lens assem
 bly. The image sensor 260 is disposed on the image plane 250                                  FIG. 5 is a schematic view of an image capturing device
 of the image capturing lens assembly.                                                      according to the 3rd embodiment of the present disclosure.
    The detailed optical data of the 2nd embodiment are shown                               FIG. 6 shows, in order from left to right, spherical aberration
 in Table 3 and the aspheric surface data are shown in Table 4                              curves, astigmatic field curves and a distortion curve of the
 below.                                                                                     image capturing device according to the 3rd embodiment.
                                                   TABLE 3
                                                  2nd Embodiment
                               f = 1.10 mm. Fino = 2.40. HFOV = 42.6 deg.
                                                                                                  Focal
  Surface #                      Curvature Radius Thickness Material           Index Abbe # Length
         O     Object                   Plano             Infinity
         1     Lens 1              2.850           ASP     0.273     Plastic   1.535    55.7        1.37
         2                        -0.950           ASP    -0.014
         3     Ape. Stop                Plano              O.317
         4     Lens 2             -O-269           ASP     0.194     Plastic   1.530    55.8        2.55
         5                        -O.28O           ASP     O.O2S
         6     Lens 3              O.S83           ASP     0.227     Plastic   1.543    56.5     -9.65
         7                         O453            ASP     O.200
         8     IR-cut filter          Plano                0.210     Glass     1517     64.2
         9                            Plano                O.317
         10    Image                    Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).
                                                                                       45
                                     TABLE 4                                                   In FIG. 5, the image capturing device includes the image
                                                                                            capturing lens assembly (not otherwise herein labeled) of the
                                Aspheric Coefficients                                       present disclosure and an image sensor 360. The image cap
 Surface #              1                     2                       4                     turing lens assembly includes, in order from an object side to
                                                                                       50   an image side, a first lens element 310, an aperture stop 300,
 k=              -9.OOOOE--O1          1.2854E--OO              -2.2784E--OO
 A4 =            -1.288OE-00         - 17043E--OO               -6.33O8E--OO
                                                                                            a second lens element 320, a third lens element 330, an IR-cut
 A6 =            -2333OE--OO          44927E--00                -25192E--OO                 filter 340 and an image plane 350, wherein the image captur
 A8 =            -35006E--O1         -8.5048E--OO               -3.5717E--O2                ing lens assembly has a total of three lens elements (310-330)
 A1O =                                                           17561E--04                 with refractive power.
 A12 =                                                          -9.456OE-04            55      The first lens element 310 with positive refractive power
 Surface #              5                     6                       7                     has a convex object-side Surface 311 and a convex image-side
                                                                                            surface 312, which are both aspheric, and the first lens ele
 k=              -3.5621E--OO        -1.6507E--OO               -6.6831E--OO                ment 310 is made of plastic material.
 A4 =
 A6 =
                 -1.1946E--O1
                  1.08.24E--O2
                                     -4.2389E-00
                                      1934OE--O1
                                                                -14062E-00
                                                                 3.7828E--OO
                                                                                               The second lens element 320 with positive refractive power
 A8 =            -11616E--O3         -54668E--O1                -54794E--OO
                                                                                       60   has a concave object-side Surface 321 and a convex image
 A1O =            9.OO21E--O3         8.9851E--O1                1.51 SOE-00                side surface 322, which are both aspheric, and the second lens
 A12 =           -2.2990E--04        -8.1882E--O1                3.4034E--OO                element 320 is made of plastic material.
 A14 =                                3.09.24E--O1              -28318E--OO                    The third lens element 330 with negative refractive power
                                                                                            has a convex object-side Surface 331 in a paraxial region
                                                                                       65   thereof and a concave image-side surface 332 in a paraxial
   In the image capturing lens assembly according to the 2nd                                region thereof, which are both aspheric, and the third lens
 embodiment, the definitions of these parameters shown in the                               element 330 is made of plastic material. Moreover, the object
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 28 of 35 PageID #: 171


                                                                          US 9,146,378 B2
                                           13
 side surface 331 of the third lens element 330 has at least one                                                        -continued
 concave shape in an off-axis region thereof, and the image
 side surface 332 of the third lens element 330 has at least one                                                      3rd Embodiment
 convex shape in an off-axis region thereof.                                                  |(R3 - R4)/(R3 + R4).    0.06    TL?tan(HFOV) mm        2.05
    The IR-cut filter 340 is made of glass and located between                           5
                                                                                              |(R5 - R6)/(R5 + R6)|    0.17    TL/ImgH                1.78
 the third lens element 330 and the image plane 350, and will                                 fif                      O.65
 not affect the focal length of the image capturing lens assem
 bly. The image sensor 360 is disposed on the image plane 350
 of the image capturing lens assembly.                                                                                4th Embodiment
    The detailed optical data of the 3rd embodiment are shown                            10
 in Table 5 and the aspheric surface data are shown in Table 6                                  FIG. 7 is a schematic view of an image capturing device
 below.                                                                                       according to the 4th embodiment of the present disclosure.
                                                    TABLE 5
                                                  3rd Embodiment
                               f = 1.16 mm, Fno = 2.00. HFOV = 41.0 deg.
                                                                                                    Focal
  Surface #                      Curvature Radius Thickness Material Index               Abbe # Length
         O     Object                   Plano             Infinity
         1     Lens 1              1.198           ASP     0.365     Plastic     1.544    55.9       1.55
         2                        -2.548           ASP    -0.012
         3     Ape. Stop                Plano                O.264
         4     Lens 2             -0.340           ASP       0.194   Plastic     1.544    55.9       1.78
         5                        -O3O2            ASP       O.O2S
         6     Lens 3              O612            ASP       0.188   Plastic     1.650    21.4      -3.81
         7                         O431            ASP       O.200
         8     IR-cut filter          Plano                  0.210   Glass       1517     64.2
         9                            Plano                  O3SO
         10    Image                    Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).


                                     TABLE 6                                                  FIG. 8 shows, in order from left to right, spherical aberration
                                                                                              curves, astigmatic field curves and a distortion curve of the
                                Aspheric Coefficients                                    35   image capturing device according to the 4th embodiment.
 Surface #              1                     2                       4                          In FIG. 7, the image capturing device includes the image
                                                                                              capturing lens assembly (not otherwise herein labeled) of the
 k=               3.8272E--OO         1.0821E--OO               -2.5999E--OO                  present disclosure and an image sensor 460. The image cap
 A4 =            -9.8411E-O1         -8.8268E-O1                -1.6553E--OO                  turing lens assembly includes, in order from an object side to
 A6 =
 A8 =
                 -4.7804E-O1
                 -8.8O81E--OO
                                     -7.3306E--OO
                                      7.943OE--O1
                                                                -3.48O3E--O1
                                                                -1.0526E--O3             40   an image side, a first lens element 410, an aperture stop 400,
 A1O =                                                           2.278OE-04                   a second lens element 420, a third lens element 430, an IR-cut
 A12 =                                                          -9.456OE-04                   filter 440 and an image plane 450, wherein the image captur
                                                                                              ing lens assembly has a total of three lens elements (410-430)
 Surface #              5                     6                       7                       with refractive power.
 k=              -3.995OE-00         - 14796E--OO               -7.3194E--OO             45
                                                                                                 The first lens element 410 with positive refractive power
 A4 =            -9.2922E--OO        -4.8511E--OO               -15871E--OO
                                                                                              has a convex object-side Surface 411 and a convex image-side
 A6 =             9.4768E--O1         2.0893E--O1                4.0171E--OO                  surface 412, which are both aspheric, and the first lens ele
 A8 =            -1.294OE--O3        -5.5O39E--O1               -SSS7SE--OO                   ment 410 is made of plastic material.
 A1O =            9.71.63E-03         84686E--O1                 1544.4E--OO                     The second lens element 420 with positive refractive power
 A12 =
 A14 =
                 -2.2990E--04        - 7.06OSE-O1
                                      2.5077E--O1
                                                                 2.7996E--OO
                                                                -16519E--OO
                                                                                              has a concave object-side Surface 421 and a convex image
                                                                                         50   side surface 422, which are both aspheric, and the second lens
                                                                                              element 420 is made of plastic material.
   In the image capturing lens assembly according to the 3rd                                     The third lens element 430 with negative refractive power
 embodiment, the definitions of these parameters shown in the                                 has a convex object-side Surface 431 in a paraxial region
 following table are the same as those stated in the 1st embodi                               thereof and a concave image-side surface 432 in a paraxial
                                                                                         55   region thereof, which are both aspheric, and the third lens
 ment with corresponding values for the 3rd embodiment.                                       element 430 is made of plastic material. Moreover, the object
 Moreover, these parameters can be calculated from Table 5                                    side surface 431 of the third lens element 430 has at least one
 and Table 6 as the following values and satisfy the following                                concave shape in an off-axis region thereof, and the image
 conditions:                                                                                  side surface 432 of the third lens element 430 has at least one
                                                                                         60
                                                                                              convex shape in an off-axis region thereof.
                                                                                                 The IR-cut filter 440 is made of glass and located between
                                 3rd Embodiment                                               the third lens element 430 and the image plane 450, and will
 fmm                                1.16          fff3                         -0.47          not affect the focal length of the image capturing lens assem
 Fno                                2.00          fePD                          2.00          bly. The image sensor 460 is disposed on the image plane 450
 HFOV deg.)                       410             SDTD                          O.66          of the image capturing lens assembly.
 CT2/CT1                           0.53           TL mm                         1.78     65      The detailed optical data of the 4th embodiment are shown
 R2, R1                           -2.13           FOV deg.                     82.O           in Table 7 and the aspheric surface data are shown in Table 8
                                                                                              below.
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 29 of 35 PageID #: 172


                                                                          US 9,146,378 B2
                                            15                                                                              16
                                                    TABLE 7

                                                  4th Embodiment
                               f = 1.16 mm, Fno = 2.30, HFOV = 44.8 deg.

                                                                                                   Focal
  Surface #                      Curvature Radius Thickness Material Index               Abbe # Length

         O     Object                   Plano             Infinity
          1    Lens 1               1484           ASP       0.250   Plastic     1.544    55.9      1.65
         2                        -2.150           ASP       O.019
         3     Ape. Stop                Plano                O.260
         4     Lens 2             -0.385           ASP       0.191   Plastic     1.583    30.2      2.26
         5                        -O352            ASP       O.O70
         6     Lens 3               O.S61          ASP       0.170   Plastic     1640     23.3     -909
         7                          O451           ASP       O.300
          8    IR-cut filter            Plano                0.210   Glass       1517     64.2
         9                              Plano                O.334
         10    Image                    Plano

 Note:
 Reference wavelength is 587.6 mm (d-line).
                                                                                         25

                                     TABLE 8                                                  FIG. 10 shows, in order from left to right, spherical aberration
                                Aspheric Coefficients
                                                                                              curves, astigmatic field curves and a distortion curve of the
                                                                                              image capturing device according to the 5th embodiment.
 Surface #              1                     2                       4                  30      In FIG. 9, the image capturing device includes the image
 k=               8.1209E--OO         12985E--O1                 -1281.3E--OO                 capturing lens assembly (not otherwise herein labeled) of the
 A4 =            -11355E-00          -9.8992E-O1                 -2.8666E-O1                  present disclosure and an image sensor 560. The image cap
 A6 =            -4.7695E-00         -1.3495E-00                 -16785E--OO                  turing lens assembly includes, in order from an object side to
 A8 =             3.SS46E--OO         3.2741E--O1                -1.0289E-03
 A1O =                                                            2O894E--04                  an image side, a first lens element 510, an aperture stop 500,
 A12 =                                                           -9.456OE-04             35   a second lens element 520, a third lens element 530, an IR-cut
 Surface #              5                     6                       7
                                                                                              filter 540 and an image plane 550, wherein the image captur
                                                                                              ing lens assembly has a total of three lens elements (510-530)
 k=              -6.9632E--OO        -1.0267E--OO                -SS7SOE--OO                  with refractive power.
 A4 =            -1.24O7E--O1        -5.2527E--OO                -1.8038E--OO
 A6 =             1.3333E--O2         2.0417E--O1                 46696E--OO             40      The first lens element 510 with positive refractive power
 A8 =            -13978E--O3         -5.3565E--O1                -7.07SSE--OO                 has a convex object-side Surface 511 and a convex image-side
 A1O =
 A12 =
                  9.S73OE-03
                 -2.2990E--04
                                      8.58.18E--O1
                                     -7.3875E--O1
                                                                  2.1729E-00
                                                                  5.86SOE-00
                                                                                              surface 512, which are both aspheric, and the first lens ele
 A14 =                                2.6OOOE--O1                -44869E--OO                  ment 510 is made of plastic material.
                                                                                                 The second lens element 520 with positive refractive power
                                                                                         45
   In the image capturing lens assembly according to the 4th                                  has a concave object-side Surface 521 and a convex image
 embodiment, the definitions of these parameters shown in the                                 side surface 522, which are both aspheric, and the second lens
 following table are the same as those stated in the 1st embodi                               element 520 is made of plastic material.
 ment with corresponding values for the 4th embodiment.                                          The third lens element 530 with negative refractive power
 Moreover, these parameters can be calculated from Table 7                               50   has a convex object-side Surface 531 in a paraxial region
 and Table 8 as the following values and satisfy the following
 conditions:                                                                                  thereof and a concave image-side surface 532 in a paraxial
                                                                                              region thereof, which are both aspheric, and the third lens
                                                                                              element 530 is made of plastic material. Moreover, the object
                                 4th Embodiment                                               side surface 531 of the third lens element 530 has at least one
                                                                                         55
 fmm                                1.16          fff3                         -O.25          concave shape in an off-axis region thereof, and the image
 Fno                                2.30          fEPD                          2.30          side surface 532 of the third lens element 530 has at least one
 HFOV deg.)                       44.8            SDTD                          0.72
 CT2/CT1                           0.77           TL mm                         18O           convex shape in an off-axis region thereof.
 R2, R1                           -1.45           FOV deg.                     89.6
 |(R3 - R4)/(R3 + R4).              0.04          TL?tan(HFOV) mm)              1.82     60
                                                                                                 The IR-cut filter 540 is made of glass and located between
 |(R5 - R6)/(R5 + R6)|              0.11          TL/ImgH                       1...SO        the third lens element 530 and the image plane 550, and will
 fif                                O.S1                                                      not affect the focal length of the image capturing lens assem
                                                                                              bly. The image sensor 560 is disposed on the image plane 550
                                5th Embodiment
                                                                                              of the image capturing lens assembly.
                                                                                         65      The detailed optical data of the 5th embodiment are shown
   FIG. 9 is a schematic view of an image capturing device                                    in Table 9 and the aspheric surface data are shown in Table 10
 according to the 5th embodiment of the present disclosure.                                   below.
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 30 of 35 PageID #: 173


                                                                          US 9,146,378 B2
                                           17
                                                    TABLE 9

                                                  5th Embodiment
                               f = 1.16 mm, Fno = 2.50, HFOV = 39.1 deg.
                                                                                                   Focal
  Surface #                      Curvature Radius Thickness Material Index               Abbe # Length
         O     Object                   Plano             Infinity
         1     Lens 1              3.746           ASP    0.318      Plastic     1.535    56.3      1.59
         2                        -1070            ASP    O.O2O
         3     Ape. Stop                Plano             O.247
         4     Lens 2             -O.394           ASP    0.200      Plastic     1.607    26.6      2.74
         5                        -0.380           ASP    O.154
         6     Lens 3              O.S.42          ASP    0.170      Plastic     1640     23.3    -1588
         7                         O451            ASP    O.2SO
         8     IR-cut filter           Plano              0.210      Glass       1517     64.2
         9                             Plano              O403
         10    Image                    Plano

 Note:
 Reference wavelength is 587.6 mm (d-line).


                                    TABLE 10                                             25                          6th Embodiment

                                Aspheric Coefficients                                            FIG. 11 is a schematic view of an image capturing device
 Surface #              1                     2                       4
                                                                                              according to the 6th embodiment of the present disclosure.
                                                                                              FIG. 12 shows, in order from left to right, spherical aberration
 k=              -55472E--O1         -2.2584E--O1               -1933OE--OO
                                                                                         30   curves, astigmatic field curves and a distortion curve of the
 A4 =            -48228E-O1          -2.588OE-00                -1378OE--OO
                                                                                              image capturing device according to the 6th embodiment.
 A6 =            -S.237OE--OO         9.9413E--OO               -1.2585E--O1                     In FIG. 11, the image capturing device includes the image
 A8 =             1.4252E--O1        -2.8688E-00                -4.6697E--O2                  capturing lens assembly (not otherwise herein labeled) of the
 A1O =                                                           16829E-04
                                                                                         35
                                                                                              present disclosure and an image sensor 660. The image cap
 A12 =                                                          -9.456OE-04                   turing lens assembly includes, in order from an object side to
                                                                                              an image side, a first lens element 610, an aperture stop 600,
 Surface #              5                     6                       7                       a second lens element 620, a third lens element 630, an IR-cut
                                                                                              filter 640 and an image plane 650, wherein the image captur
 k=              -1.2134E--O1        -9.0117E-O1                -4832OE--OO
                                                                                         40   ing lens assembly has a total of three lens elements (610-630)
 A4 =            -15378E--O1         -4.6457E--OO               -13271E--OO                   with refractive power.
 A6 =             18895E-02           16834E--O1                 2.8468E--OO                     The first lens element 610 with positive refractive power
 A8 =            -1.78O8E--O3        -5.1818E--O1               -5.83O4E--OO                  has a convex object-side Surface 611 and a convex image-side
 A1O =            1.0315E-04          9.0692E--O1                4.0911E--OO                  surface 612, which are both aspheric, and the first lens ele
 A12 =           -2.2990E--04        -5.8273E--O1                S.2831E--OO             45   ment 610 is made of plastic material.
 A14 =                               -14871E--O1                -7.3697E--OO
                                                                                                 The second lens element 620 with positive refractive power
                                                                                              has a concave object-side Surface 621 and a convex image
                                                                                              side surface 622, which are both aspheric, and the second lens
   In the image capturing lens assembly according to the 5th                                  element 620 is made of plastic material.
 embodiment, the definitions of these parameters shown in the                            50
                                                                                                 The third lens element 630 with negative refractive power
 following table are the same as those stated in the 1st embodi                               has a convex object-side Surface 631 in a paraxial region
 ment with corresponding values for the 5th embodiment.                                       thereof and a concave image-side surface 632 in a paraxial
 Moreover, these parameters can be calculated from Table 9                                    region thereof, which are both aspheric, and the third lens
 and Table 10 as the following values and satisfy the following                               element 630 is made of plastic material. Moreover, the object
 conditions:                                                                             55
                                                                                              side surface 631 of the third lens element 630 has at least one
                                                                                              concave shape in an off-axis region thereof, and the image
                                                                                              side surface 632 of the third lens element 630 has at least one
                                  5th Embodiment
                                                                                              convex shape in an off-axis region thereof.
 fmm
 Fno
                                    1.16
                                    2.50
                                                  f2ff3
                                                  fEPD
                                                                               -0.17
                                                                                2.50     60      The IR-cut filter 640 is made of glass and located between
 HFOV deg.)                       39.1            SDTD                          O.70          the third lens element 630 and the image plane 650, and will
 CT2/CT1                           O.63           TL mm                         1.97          not affect the focal length of the image capturing lens assem
 R2, R1                           -0.29           FOV deg.)                    78.2           bly. The image sensor 660 is disposed on the image plane 650
 |(R3 - R4)/(R3 + R4).              O.O2          TL?tan(HFOV) mm)              2.43          of the image capturing lens assembly.
 |(R5 - R6)/(R5 + R6)|              O.09          TL/ImgH                       1.97
 fif                                O.42                                                 65      The detailed optical data of the 6th embodiment are shown
                                                                                              in Table 11 and the aspheric surface data are shown in Table
                                                                                              12 below.
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 31 of 35 PageID #: 174


                                                                           US 9,146,378 B2
                                           19
                                                   TABLE 11

                                                  6th Embodiment
                               f = 1.16 mm, Fno = 2.40, HFOV = 40.7 deg.
                                                                                                    Focal
  Surface #                      Curvature Radius Thickness Material Index                Abbe # Length
         O     Object                   Plano             Infinity
         1     Lens 1              1.371           ASP     0.313      Plastic     1.544    55.9      140
         2                        -1589            ASP    -0.015
         3     Ape. Stop                Plano                 O.297
         4     Lens 2             -O.292           ASP        0.189   Plastic     1.544    55.9      2.63
         5                        -O.298           ASP        O.O2S
         6     Lens 3              0.655           ASP        0.239   Plastic     1.544    55.9     -7.32
         7                         O.490           ASP        O.2SO
         8     IR-cut filter          Plano                   0.210   Glass       1517     64.2
         9                            Plano                   O.267
         10    Image                    Plano

 Note:
 Reference wavelength is 587.6 mm (d-line).


                                    TABLE 12                                              25                          7th Embodiment

                                Aspheric Coefficients                                             FIG. 13 is a schematic view of an image capturing device
 Surface #              1                     2                        4
                                                                                               according to the 7th embodiment of the present disclosure.
                                                                                               FIG. 14 shows, in order from left to right, spherical aberration
 k=              -3.58.16E--OO       -8.9231E--O1                -2.5357E--OO
                                                                                          30   curves, astigmatic field curves and a distortion curve of the
 A4 =            -9.3307E-O1         -3.367OE-00                 -5.9941E--OO
                                                                                               image capturing device according to the 7th embodiment.
 A6 =             2.2485E-01         -2.7292E-O2                 -1.1447E+01                      In FIG. 13, the image capturing device includes the image
 A8 =            -2.1919E--O1         14295E-02                  -4.1117E+02                   capturing lens assembly (not otherwise herein labeled) of the
 A1O =                                                            18241E--04
                                                                                          35
                                                                                               present disclosure and an image sensor 760. The image cap
 A12 =                                                           -9.456OE-04                   turing lens assembly includes, in order from an object side to
                                                                                               an image side, a first lens element 710, an aperture stop 700,
 Surface #              5                     6                        7                       a second lens element 720, a third lens element 730, an IR-cut
                                                                                               filter 740 and an image plane 750, wherein the image captur
 k=              -36715E-00          -2.1994E--OO                -7.2O18E--OO
                                                                                          40   ing lens assembly has a total of three lens elements (710-730)
 A4 =            -10995E--O1         -3.7022E--OO                -12793E--OO                   with refractive power.
 A6 =             1.0433E--O2         18609E--O1                  3.6037E--OO                     The first lens element 710 with positive refractive power
 A8 =            -1.1556E--O3        -5.5221E--O1                -5.4395E--OO                  has a convex object-side Surface 711 and a convex image-side
 A1O =            9.0166E--O3         9.1726E--O1                 1.5935E-00                   surface 712, which are both aspheric, and the first lens ele
 A12 =           -2.2990E--04        -7.8819E--O1                 3.25.63E--OO            45   ment 710 is made of plastic material.
 A14 =                                2.7336E--O1                -2.2184E-00
                                                                                                  The second lens element 720 with positive refractive power
                                                                                               has a concave object-side Surface 721 and a convex image
                                                                                               side surface 722, which are both aspheric, and the second lens
   In the image capturing lens assembly according to the 6th                                   element 720 is made of plastic material.
 embodiment, the definitions of these parameters shown in the                             50
                                                                                                  The third lens element 730 with negative refractive power
 following table are the same as those stated in the 1st embodi                                has a convex object-side Surface 731 in a paraxial region
 ment with corresponding values for the 6th embodiment.                                        thereof and a concave image-side surface 732 in a paraxial
 Moreover, these parameters can be calculated from Table 11                                    region thereof, which are both aspheric, and the third lens
 and Table 12 as the following values and satisfy the following                                element 730 is made of plastic material. Moreover, the object
 conditions:                                                                              55
                                                                                               side surface 731 of the third lens element 730 has at least one
                                                                                               concave shape in an off-axis region thereof, and the image
                                                                                               side surface 732 of the third lens element 730 has at least one
                                  6th Embodiment
                                                                                               convex shape in an off-axis region thereof.
 fmm
 Fno
                                    1.16
                                    2.40
                                                  f2ff3
                                                  fEPD
                                                                                -0.36
                                                                                 240      60      The IR-cut filter 740 is made of glass and located between
 HFOV deg.)                       40.7            SDTD                           0.72          the third lens element 730 and the image plane 750, and will
 CT2/CT1                           O.60           TL mm                          1.77          not affect the focal length of the image capturing lens assem
 R2, R1                           -1.16           FOV deg.)                     81.4           bly. The image sensor 760 is disposed on the image plane 750
 |(R3 - R4)/(R3 + R4).              O.O1          TL?tan(HFOV) mm)               2.06          of the image capturing lens assembly.
 |(R5 - R6)/(R5 + R6)|              O.14          TL/ImgH                        1.77
 fif                                0.44                                                  65      The detailed optical data of the 7th embodiment are shown
                                                                                               in Table 13 and the aspheric surface data are shown in Table
                                                                                               14 below.
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 32 of 35 PageID #: 175


                                                                           US 9,146,378 B2
                                           21
                                                   TABLE 13

                                                  7th Embodiment
                               f = 0.98 mm, Fno = 2.20, HFOV = 43.9 deg.
                                                                                                    Focal
  Surface #                      Curvature Radius Thickness Material Index                Abbe # Length
         O     Object                   Plano             Infinity
         1     Lens 1              1427            ASP     0.265      Plastic     1.586    55.0      140
         2                        -1.8OO           ASP    -0.008
         3     Ape. Stop                Plano                 O.256
         4     Lens 2             -0.391           ASP        0.212   Plastic     1.586    55.0      1.57
         5                        -O-329           ASP        O.O2S
         6     Lens 3              0.576           ASP        0.200   Plastic     1.614    25.6    -3.89
         7                         O403            ASP        O.200
         8     IR-cut filter          Plano                   0.145   Glass       1517     64.2
         9                            Plano                   O.268
         10    Image                    Plano

 Note:
 Reference wavelength is 587.6 mm (d-line).


                                    TABLE 1.4                                             25                         8th Embodiment

                                Aspheric Coefficients                                             FIG. 15 is a schematic view of an image capturing device
 Surface #              1                     2                        4
                                                                                               according to the 8th embodiment of the present disclosure.
                                                                                          30
                                                                                               FIG.16 shows, in order from left to right, spherical aberration
 k=              -41987E--OO         -51392E--O1                 -3.77O1E--OO                  curves, astigmatic field curves and a distortion curve of the
 A4 =            -1.2265E-00         -2.158OE-00                 -47585E--OO                   image capturing device according to the 8th embodiment.
 A6 =             2.04O8E--OO        -1.1633E--O1                 14589E--OO                      In FIG. 15, the image capturing device includes the image
 A8 =            -36093E--O1          18104E--O2                 -80701E--O2                   capturing lens assembly (not otherwise herein labeled) of the
 A1O =                                                            19921E--04
                                                                                          35   present disclosure and an image sensor 860. The image cap
 A12 =                                                           -9.456OE-04                   turing lens assembly includes, in order from an object side to
 Surface #              5                     6                        7
                                                                                               an image side, a first lens element 810, an aperture stop 800,
                                                                                               a second lens element 820, a third lens element 830, an IR-cut
 k=              -4.944OE--OO        -1.0998E--OO                -5.2427E--OO
                                                                                               filter 840 and an image plane 850, wherein the image captur
 A4 =            -1.1258E--O1        -5.0724E--OO                -16137E--OO              40   ing lens assembly has a total of three lens elements (810-830)
 A6 =             1.1334E--O2         2.0963E--O1                 4.3583E--OO                  with refractive power.
 A8 =            -12871E--O3         -5.4591E--O1                -7.5428E--OO                     The first lens element 810 with positive refractive power
 A1O =            94669E-03           8.43O2E--O1                 4.4368E--OO                  has a convex object-side Surface 811 and a convex image-side
 A12 =           -2.2990E--04        -6.6919E--O1                 4.093OE--OO                  surface 812, which are both aspheric, and the first lens ele
 A14 =                                2.1379E-01                 -3.2659E--OO             45   ment 810 is made of glass material.
 A16 =                               -2.9673E--OO                -16683E--OO                      The second lens element 820 with positive refractive power
                                                                                               has a concave object-side Surface 821 and a convex image
   In the image capturing lens assembly according to the 7th                                   side surface 822, which are both aspheric, and the second lens
 embodiment, the definitions of these parameters shown in the                             50
                                                                                               element 820 is made of plastic material.
                                                                                                  The third lens element 830 with negative refractive power
 following table are the same as those stated in the 1st embodi                                has a convex object-side Surface 831 in a paraxial region
 ment with corresponding values for the 7th embodiment.                                        thereof and a concave image-side surface 832 in a paraxial
 Moreover, these parameters can be calculated from Table 13                                    region thereof, which are both aspheric, and the third lens
 and Table 14 as the following values and satisfy the following                                element 830 is made of plastic material. Moreover, the object
 conditions:                                                                              55
                                                                                               side surface 831 of the third lens element 830 has at least one
                                                                                               concave shape in an off-axis region thereof, and the image
                                  7th Embodiment                                               side surface 832 of the third lens element 830 has at least one
                                                                                               convex shape in an off-axis region thereof.
 fmm                                O.98          f2ff3                         -0.40
 Fno                                2.20          fEPD                           2.20     60      The IR-cut filter 840 is made of glass and located between
 HFOV deg.)                       43.9            SDTD                           0.73          the third lens element 830 and the image plane 850, and will
 CT2/CT1                           O.80           TL mm                          1.56          not affect the focal length of the image capturing lens assem
 R2, R1                           -1.26           FOV deg.)                     87.8           bly. The image sensor 860 is disposed on the image plane 850
 |(R3 - R4)/(R3 + R4).              O.09          TL?tan(HFOV) mm)               1.62          of the image capturing lens assembly.
 |(R5 - R6)/(R5 + R6)|              O.18          TL/ImgH                        1.68
 fif                                O.63                                                  65      The detailed optical data of the 8th embodiment are shown
                                                                                               in Table 15 and the aspheric surface data are shown in Table
                                                                                               16 below.
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 33 of 35 PageID #: 176


                                                                           US 9,146,378 B2
                                           23                                                                                24
                                                   TABLE 1.5
                                                  8th Embodiment
                               f = 0.89 mm. Fino = 2.20. HFOV = 45.9 deg.
                                                                                                    Focal
  Surface #                      Curvature Radius Thickness Material Index                Abbe # Length
         O     Object                   Plano             Infinity
         1     Lens 1              1469            ASP     0.247      Glass       1603     38.0      1.42
         2                        -1.912           ASP    -0.004
         3     Ape. Stop                Plano                 O.228
         4     Lens 2             -0.408           ASP        0.195   Plastic     1.586    55.0      1.9S
         5                        -O.353           ASP        O.O2S
         6     Lens 3              O469            ASP        0.200   Plastic     1.586    SS.O    -43.35
         7                         O.388           ASP        O.220
         8     IR-cut filter          Plano                   0.145   Glass       1517     64.2
         9                            Plano                   O.198
         10    Image                    Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).

                                                                                          2O
                                    TABLE 16                                                     The foregoing description, for purpose of explanation, has
                                                                                               been described with reference to specific embodiments. It is
                                Aspheric Coefficients                                          to be noted that TABLES 1-16 show different data of the
 Surface #              1                     2                        4                       different embodiments; however, the data of the different
 k=              -1.2224E--OO        -2.0696E--O1                -69503E--OO              25   embodiments are obtained from experiments. The embodi
 A4 =            -13055E-00          - 1742OE-00                 -4.7868E--OO                  ments were chosen and described in order to best explain the
 A6 =             S.S.074E-O1        -7.156OE-01                  2.1451E--O1                  principles of the disclosure and its practical applications, to
 A8 =
 A1O =
                 -2.8141E--01         2.8621E--O1                -7.9739E-02
                                                                  19005E-04
                                                                                               thereby enable others skilled in the art to best utilize the
 A12 =                                                           -9.456OE-04
                                                                                               disclosure and various embodiments with various modifica
                                                                                          30   tions as are Suited to the particular use contemplated. The
 Surface #              5                     6                        7                       embodiments depicted above and the appended drawings are
 k=              -7.6226E--OO        -9.9558E-O1                 -3.9951E--OO                  exemplary and are not intended to be exhaustive or to limit the
 A4 =            -12148E--O1         -5.6843E--OO                -16872E--OO                   Scope of the present disclosure to the precise forms disclosed.
 A6 =             1.2627E--O2         2.153OE--O1                 4.3809E--OO                  Many modifications and variations are possible in view of the
 A8 =
 A1O =
                 -12443E--O3
                  9.1595E-03
                                     -5.3532E--O1
                                      8.3998E--O1
                                                                 -7.376SE--OO
                                                                  4.6844E--OO
                                                                                          35   above teachings.
 A12 =           -2.2990E--04        - 7.0743E--O1                3.43.79E-00
 A14 =                                2.06O1E--O1                -2.5.197E--OO                    What is claimed is:
 A16 =                                2.399SE-OO                 -2.6819E--OO
                                                                                                 1. An image capturing lens assembly comprising, in order
                                                                                          40
                                                                                               from an object side to an image side:
   In the image capturing lens assembly according to the 8th                                     a first lens element with positive refractive power having a
 embodiment, the definitions of these parameters shown in the                                       convex object-side Surface and a convex image-side Sur
 following table are the same as those stated in the 1st embodi                                     face, wherein the object-side Surface and the image-side
 ment with corresponding values for the 8th embodiment.                                             surface of the first lens element are aspheric;
 Moreover, these parameters can be calculated from Table 15                               45     a second lens element with positive refractive power hav
 and Table 16 as the following values and satisfy the following                                     ing a concave object-side Surface and a convex image
 conditions:                                                                                        side surface, wherein the object-side surface and the
                                                                                                    image-side Surface of the second lens element are
                                                                                                    aspheric; and
                                  8th Embodiment                                          50     a third lens element with negative refractive power having
 fmm                                O.89          f2ff3                         -0.04
                                                                                                    a concave image-side Surface in a paraxial region
 Fno                                2.20          fEPD                           2.20               thereof, wherein the image-side surface of the third lens
 HFOV deg.)                       45.9            SDTD                           0.73               element has at least one convex shape in an off-axis
 CT2/CT1                           0.79           TL mm                          1.45               region thereof, and an object-side Surface and the image
 R2, R1                           -1.30           FOV deg.)                     91.8
 |(R3 - R4)/(R3 + R4).              O.O7          TL?tan(HFOV) mm)               1.41
                                                                                          55        side surface of the third lens element are aspheric;
 |(R5 - R6)/(R5 + R6)|              O.09          TL/ImgH                        1.61            wherein the image capturing lens assembly has a total of
 fif                                O46                                                             three lens elements with refractive power and further
                                                                                                    includes a stop disposed between the first lens element
                                                                                                    and the second lens element, a focal length of the image
       The aforementioned image capturing device can be                                   60        capturing lens assembly is f, a focal length of the second
 installed in the mobile terminals. The first lens element of the                                   lens element is f2, a focallength of the third lens element
 image capturing lens assembly can have a convex object-side                                        is fi, an axial distance between the stop and the image
 Surface and a convex image-side Surface, so that it is favorable                                   side surface of the third lens element is SD, an axial
 for reducing the total track length of the image capturing                                         distance between the object-side surface of the first lens
 device. In addition, the aperture stop can be close to the image                         65        element and the image-side Surface of the third lens
 plane which is favorable for increasing the field of view so as                                    element is TD, a central thickness of the first lens ele
 to obtain more of the image scene under a limited distance.                                        ment is CT1, a central thickness of the second lens
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 34 of 35 PageID #: 177


                                                       US 9,146,378 B2
                             25                                                                         26
      element is CT2, an entrance pupil diameter of the image                 lens element is f2, a focallength of the third lens element
      capturing lens assembly is EPD, and the following con                   is fi, an axial distance between the stop and the image
      ditions are satisfied:                                                  side surface of the third lens element is SD, an axial
                                                                              distance between the object-side surface of the first lens
                                                                              element and the image-side Surface of the third lens
                                                                              element is TD, a curvature radius of the object-side
                                                                              surface of the first lens element is R1, and a curvature
                                                                              radius of the image-side surface of the first lens element
                                                                              is R2, the following conditions are satisfied:
                                                                    10

    2. The image capturing lens assembly of claim 1, wherein
 the third lens element has the object-side surface being con
 Vex in a paraxial region thereof, and the object-side Surface of
 the third lens element has at least one concave shape in an        15
 off-axis region thereof.                                                  9. The image capturing lens assembly of claim 8, wherein
    3. The image capturing lens assembly of claim 1, wherein             the curvature radius of the object-side surface of the first lens
 the focal length of the second lens element is f2, the focal            element is R1, the curvature radius of the image-side Surface
 length of the third lens element is f3, and the following con           of the first lens element is R2, the following condition is
 dition is satisfied:                                                    satisfied:

   4. The image capturing lens assembly of claim 1, wherein                 10. The image capturing lens assembly of claim 8, wherein
 the central thickness of the first lens element is CT1, the             a focal length of the image capturing lens assembly is f, the
 central thickness of the second lens element is CT2, and the       25   focal length of the second lens element is f2, and the follow
 following condition is satisfied:                                       ing condition is satisfied:

    5. The image capturing lens assembly of claim 1, wherein                11. The image capturing lens assembly of claim 8, wherein
 a maximal field of view of the image capturing lens assembly       30   a curvature radius of the object-side surface of the second lens
 is FOV, and the following condition is satisfied:                       element is R3, a curvature radius of the image-side surface of
       76 degrees<FOV<120 degrees.                                       the second lens element is R4, and the following condition is
                                                                         satisfied:
    6. The image capturing lens assembly of claim 1, wherein
 an axial distance between the object-side surface of the first
 lens element and an image plane is TL, and the following           35
                                                                            12. The image capturing lens assembly of claim 8, wherein
 condition is satisfied:                                                 an axial distance between the object-side surface of the first
       1.0 mm3TL<2.3 mm.                                                 lens element and an image plane is TL, a maximum image
                                                                         height of the image capturing lens assembly is ImgH, and the
    7. The image capturing lens assembly of claim 1, wherein             following condition is satisfied:
 a curvature radius of the object-side surface of the third lens    40
 element is R5, a curvature radius of the image-side surface of                TL/ImgH31.90.
 the third lens element is R6, and the following condition is               13. The image capturing lens assembly of claim 8, wherein
 satisfied:                                                              a focal length of the image capturing lens assembly is fan
                                                                    45
                                                                         entrance pupil diameter of the image capturing lens assembly
   8. An image capturing lens assembly comprising, in order              is EPD, and the following condition is satisfied:
 from an object side to an image side:
   a first lens element with positive refractive power having a             14. The image capturing lens assembly of claim 8, wherein
      convex object-side Surface and a convex image-side Sur             a curvature radius of the object-side surface of the third lens
      face, wherein the object-side Surface and the image-side      50   element is R5, a curvature radius of the image-side surface of
      surface of the first lens element are aspheric;                    the third lens element is R6, and the following condition is
   a second lens element with positive refractive power hav              satisfied:
      ing a concave object-side Surface and a convex image
      side surface, wherein the object-side surface and the
      image-side surface of the second lens element are             55      15. The image capturing lens assembly of claim8, wherein
      aspheric;                                                          an axial distance between the object-side surface of the first
   a third lens element with negative refractive power having            lens element and an image plane is TL, half of a maximal field
      a convex object-side Surface and a concave image-side              of view of the image capturing lens assembly is HFOV, and
      Surface in a paraxial region thereof, wherein the image            the following condition is satisfied:
      side surface of the third lens element has at least one       60
     convex shape in an off-axis region thereof, and the
     object-side Surface and the image-side Surface of the                 16. An image capturing lens assembly comprising, in order
     third lens element are aspheric; and                                from an object side to an image side:
   wherein the image capturing lens assembly has a total of                a first lens element with positive refractive power having a
     three lens elements with refractive power and further          65        convex object-side Surface and a convex image-side Sur
     includes a stop disposed between the first lens element                  face, wherein the object-side Surface and the image-side
     and the second lens element, a focal length of the second                surface of the first lens element are aspheric;
Case 4:19-cv-00696-ALM Document 1-4 Filed 09/25/19 Page 35 of 35 PageID #: 178


                                                      US 9,146,378 B2
                               27                                                                    28
   a second lens element with positive refractive power hav              surface of the third lens element is R6, and the following
      ing a concave object-side Surface and a convex image               condition is satisfied:
      side surface, wherein the object-side surface and the
      image-side surface of the second lens element are                     18. The image capturing lens assembly of claim 16,
      aspheric;                                                          wherein a curvature radius of the object-side surface of the
   a third lens element with negative refractive power having            first lens element is R1, a curvature radius of the image-side
      a convex object-side Surface and a concave image-side              surface of the first lens element is R2, and the following
      Surface in a paraxial region thereof, wherein the image            condition is satisfied:
      side surface of the third lens element has at least one
     convex shape in an off-axis region thereof, and the            10
     object-side Surface and the image-side Surface of the                  19. The image capturing lens assembly of claim 16,
     third lens element are aspheric; and                                wherein the focal length of the second lens element is f2, the
   wherein the image capturing lens assembly has a total of              focal length of the third lens element is f3, and the following
                                                                         condition is satisfied:
     three lens elements with refractive power and further
     includes a stop disposed between the first lens element        15
     and the second lens element, a focal length of the second             20. The image capturing lens assembly of claim 16,
     lens element is f2, a focal length of the third lens element        wherein a central thickness of the first lens element is CT1, a
     is fi, an axial distance between the stop and the image             central thickness of the second lens element is CT2, and the
      side surface of the third lens element is SD, an axial             following condition is satisfied:
      distance between the object-side surface of the first lens
      element and the image-side Surface of the third lens                 21. The image capturing lens assembly of claim 16,
      element is TD, an axial distance between the object-side           wherein an axial distance between the object-side surface of
      Surface of the first lens element and an image plane is            the first lens element and the image plane is TL, half of a
      TL, and the following conditions are satisfied:                    maximal field of view of the image capturing lens assembly is
                                                                    25
                                                                         HFOV, and the following condition is satisfied:

                                                                           22. An image capturing device comprising, in order from
                                                                         an object side to an image side:
                                                                    30     the image capturing lens assembly of claim 16; and
       1.0 mm3TL<2.0 mm.                                                   an image sensor.
    17. The image capturing lens assembly of claim 16.                     23. A mobile terminal comprising,
 wherein a curvature radius of the object-side surface of the              the image capturing device of claim 22.
 third lens element is R5, a curvature radius of the image-side                                    k   k   k   k   k
